In an action which, as presented by the third cause of *831action as limited by plaintiff’s bill of particulars and a stipulation supplementing samé, is one against the defendant Carlin only to recover the value of services rendered, judgment in favor of that defendant entered upon an order granting his motion for summary judgment pursuant to Civil Practice Rules 113 and 114, reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. This record discloses that there are triable issues of fact as to the authority of the defendant Kennedy to bind the defendant-respondent, Carlin, in the former’s dealings with the plaintiff, which issues may not be disposed of summarily. The denials of such authority by the individual defendants in the moving affidavits are conclusory in form. In the record otherwise there is a factual showing by plaintiff from which the triers of the facts might infer ratification by the defendant Carlin of the alleged unauthorized employment of plaintiff by the defendant Kennedy, and from which they might infer that the actual authority of Kennedy to bind the defendant Carlin was as alleged by plaintiff. (See King v. Lafayette National Bank of Brooklyn in New York [bank appellant], ante, p. 830, decided herewith.) Lazansky, P. J., Johnston, Taylor and Close, JJ., concur; Hagarty, J., not voting.